Case 19-41364-bem         Doc 19   Filed 07/29/19 Entered 07/29/19 12:10:27   Desc
                                        Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

  IN RE:       ALICIA D. RICH,                    {   CHAPTER 13
                                                  {
                                                  {
               DEBTOR(S)                          {   CASE NO. R19-41364-BEM
                                                  {
                                                  {   JUDGE   ELLIS-MONRO

                             OBJECTION TO CONFIRMATION

       COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
  Confirmation of the plan for the following reasons:

       1. The Debtor(s)' payments under the proposed plan are not
  current.

       2. The Debtor has not filed copies of all payment advices
  or other evidence of payments received within sixty (60) days
  before the date of the filing of the petition as required by 11
  U.S.C. §521(a)(1)(B)(iv) and Rule 1007(b)(1)(E) F.R. Bankr. P.

       WHEREFORE, the Trustee moves the Court to inquire into the
  above objections, deny confirmation of this Debtor’s(s’) Plan and
  to dismiss the case; or, in the alternative, convert the case to
  one under Chapter 7.

  July 29, 2019
                                                       /s
                                            Albert C. Guthrie, Esq.
                                            for Chapter 13 Trustee
                                            GA Bar No. 142399




  Mary Ida Townson, Chapter 13 Trustee
  285 Peachtree Center Ave, Suite 1600
  Atlanta, GA 30303
  404-525-1110
  albertg@atlch13tt.com
Case 19-41364-bem         Doc 19   Filed 07/29/19 Entered 07/29/19 12:10:27   Desc
                                        Page 2 of 2




  R19-41364-BEM
                               CERTIFICATE OF SERVICE

       This is to certify that on this day I caused a copy of the
  foregoing pleading to be served via United States First Class
  Mail, with adequate postage thereon, on the following parties at
  the address shown for each:

  DEBTOR(S):

  ALICIA D. RICH
  469 COTTON CIR
  CHAATSWORTH, GA 30705-6303

  I further certify that I have on this day electronically filed
  the pleading using the Bankruptcy Court's Electronic Filing
  program, which sends a notice of this document and an
  accompanying link to this document to the following parties who
  have appeared in this case under the Bankruptcy Court's
  Electronic Case Filing program:

  SAEGER & ASSOCIATES




  This 29th day of July, 2019


             /s
  Albert C. Guthrie, Esq.
  for Chapter 13 Trustee
  GA Bar No. 142399




  Mary Ida Townson, Chapter 13 Trustee
  285 Peachtree Center Ave, Suite 1600
  Atlanta, GA 30303
  404-525-1110
  albertg@atlch13tt.com
